Title: 26th.
From: Adams, John Quincy
To: 


       Exceeding cold Weather all day. Such as I have not felt these three years. Went and pass’d the Evening at Mr. White’s. Eliza, has been unwell since Saturday, but is recovering. The Ladies play’d several tunes on the harpsichord, and make considerable proficiency.
       Peggy, is a fine girl, and her case claims the Compassion of every body that knows her. The Unhappy state of mind which she laboured under last Winter, seems an hereditary disorder: her Mother has been in the same Case; Mrs. Duncan, whose dreadful fate has been mentioned was Mrs. White’s Sister, and a brother not long since, put an end to himself; in the same state of Mind. This must necessarily be a disadvantage to her, for her future settlement in Life. And although she has recovered, and is in good Spirits, yet a great curiosity, and a continual absence of mind, are evident proofs, that some traces of her disorder still remain: she was one of the most promising young Ladies in the Town; with an high Spirit, such as every female, at her time of Life should be possessed of, and a cheerful agreeable disposition; I sincerely wish every consequence of her former disorder, may, as most of them already have, gradually disappear, and that she may wholly recover her first state of mind, not to lose it again. She seems to have inherited none of her father’s qualities. He appears to have a great deal of the dutchman in him. If he has none of the delicious enjoyments that proceed from deep Sensibility, neither is he exposed to the painful Sensations, which it often causes.
      